BLODGETT, J.
Petition for absolute divorce on ground of gross misbehavior in violation of the marriage contract.
The parties lived in the town of Scit-uate. They were married April 28, 1917.
The husband testified to a number of indiscreet acts on the part of his wife with one William A. Grinnell, such as accompanying said Grinnell to the movies, country fairs and automobile drives. His testimony is corroborated in part by other witnesses. There is no direct testimony of actual wrongdoing on the part of respondent.
For petitioner: James 0. McManus.
For respondent: James W. A. Leigh-ton and Flynn & Mahoney.
The testimony shows that the wife was a hard worker on the farm of petitioner; that the said Grinnell was a friend of the petitioner and came to the house at the invitation of petitioner. There seems no douht from Grinnell’s own testimony that he became too much interested in the respondent and spent more time than he should have in her company; he acknowledges making her presents of candy, a fox pelt, and a wrist watch, but claims the petitioner knew about these gifts and approved of them. However that may be, Grinnell was wrong in spending so much time with respondent and making gifts to her, and the respondent was indiscreet in accepting such gifts.
There was testimony of acts of cruelty on the part of petitioner.
Both parties are comparatively young.
The Court is not satisfied with the conduct of the petitioner towards his wife. Grinnell was evidently invited to petitioner’s house in the first instance. After he became suspicious of the relations between his wife and Grinnell, there was apparently a system of espionage established on the part of neighbors. While there is testimony of very indiscreet acts on part of respondent, there is no testimony of wrongdoing.
Petition denied.
Cross petition denied.